Mr. Presiding Justice Smith delivered the opinion of the court. 5. Street railroads, § 142*—instruction on facts constituting negligence. Where there was a conflict in the evidence as to the distance of a street car from a wagon at the time the driver of the latter attempted to cross the track, an instruction that: “It is negligence for a motorman in charge of a street car to run said car at such a rate of speed that he cannot stop said car within the distance at which he could, by the exercise of ordinary care on his part, see an obstruction ahead of him on the track,” is erroneous. 6. Street railroads, § 62*—mutual obligations as to use of streets. The driver of a wagon and the employes of a street rail-' way company operating a street car, using the street in common, are bound only to exercise ordinary care to avoid injuring each other.